01/10/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: OP 21-0395


                                        OP 21-0395
                                    _________________

 L.B. individually and on behalf of D.B., a Minor,

              Plaintiff and Appellant,

       v.
                                                                       ORDER
 UNITED STATES OF AMERICA; BUREAU OF
 INDIAN AFFAIRS; DANA BULLCOMING,
 agent of the Bureau of Indian Affairs sued in his
 individual capacity,

              Defendants and Appellees.
                                _________________

       Appellant L.B., by counsel, has filed a motion for extension of time within which to file
the reply brief in this matter. Upon consideration of Appellant’s motion for extension,
       IT IS HEREBY ORDERED that Appellant has until February 11, 2022, within
which to file the reply brief.
       No further extensions will be granted.




                                                                                 Electronically signed by:
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                     January 10 2022